NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on May 19, 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus for Reducing Risk of Rule Violation in File Transfer.
Claims 1, 2, 4–6, 8–10, 12–14 and 16–20 are allowed. Claims 1 and 19 are independent claim. Claims 2,4–6, 8–10, 12–14, 16–18 and 20  depend on claim 1.
The Final Rejection (28 February 2022) indicated that claims 3, 4, 7, 8, 11, 12 and 19 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claim 1 by incorporating the allowable subject matter of claim 3 and amended claim 19 by rewriting it in independent form and include all the limitations of the base claim and any intervening claims. Accordingly, claims 1 and 19 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1 and 19.  
Claims 1 and 19 recites the following specific features as shown in the excerpt below:
  [1] “in a case where data to be transmitted includes one or more information items to be protected, present in an operation screen regarding data transmission an image indicating inclusion of the one or more information items to be protected, wherein the operation screen includes an execution-start image which, when pressed, starts execution of the data transmission, and the image is superimposed on the execution-start image, 
terminate presentation of the image in response to the one or more information items to be protected being excluded by a user operation, and 
in response to a user's transmission operation pressing the execution-start image, present a warning if the transmission operation is performed while the image is presented, wherein
the processor is configured to present the number of the one or more information items to be protected included in the data and if the user operation causes a change in the one or more information items to be protected, update presentation to indicate the number of the one or more information items to be protected after the change.” 
[19] “in a case where data to be transmitted includes one or more information items to be protected, present in an operation screen regarding data transmission an image indicating inclusion of the one or more information items to be protected, wherein the operation screen includes an execution-start image which, when pressed, starts execution of the data transmission, and the image is superimposed on the execution-start image, 
terminate presentation of the image in response to the one or more information items to be protected being excluded by a user operation, and 
in response to a user's transmission operation pressing the execution- start image, present a warning if the transmission operation is performed while the image is presented, wherein: 
the processor is configured to automatically perform processing regarding transmission of the data in a case where no operation is performed for a fixed amount of time after the warning is presented, and 
the processor is configured to designate a period of different length as the fixed amount of time in accordance with a position of the information processing apparatus.” 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Kakegawa (2013/0222836), Fujuta (JP 2015-091039) and Yoshida (2013/0208296), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1 and 19 are allowable over the prior art of record. It follows that claims 2, 4–6, 8–10, 12–14, 16–18 and 20 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Shiotani (2021/0168249)
Describes a non-transitory computer-readable storage medium storing program for performing communication with image processing apparatus such as printer and complex machine. The usability of the information processing device is suppressed from being lowered since the device is possible to display more favorably the status of the printer in accordance with the selected function. The device suppresses lowering in accuracy of the status due to the time lag with respect to the detailed content of the status information. The control access point (AP) changes the display manner of the badge image relevant to the print processing. 
Arai (2013/0077119)
Describes an image forming apparatus such as multifunction peripheral having printer, scanner, copy, facsimile, and telephone functions. The button areas displayed depending on the respective processes on the display section can be reduced, thus preventing the button areas cannot be displayed on the display section and the user difficulty in finding the desired button area in efficient manner.
Saito (2020/0412886)
Describes a server has a processor that receives second sending information from a first device. The second sending information is provided for sending a second electronic (email) and the second email is related to sending of second image data. The processor sends second email with the first email address as destination stored in association with the first device identification information identifying the first device where the second sending information is received from the first device in a state where the restriction information is not stored in association with the first device identification information. The sending of the second email is restricted where the second sending information is received from the first device in a state where the restriction information is stored in association with the first device identification information.
Niimoto (2019/0286399)
Describes an image forming apparatus i.e. multi-function printer (MFP), for use in an information processing system (claimed) i.e. PC. The apparatus comprises a log collection server estimating contents and amount of registered service that a user cannot receive from lost log information and providing estimated service to the user, thus compensating for the registered service based on cause and type of the registered service. 

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672